Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-12, 14-21 are allowable. The restriction requirement between , as set forth in the Office action mailed on 1/27/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of groups between a method and machine-readable storage medium and between the species of different tools is withdrawn.  Claims 6, 8-12, 14-18, directed to a non-elected method and species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey Claasen on 2/11/2022.

The application has been amended as follows: 

10. A method for assisting a user of a handheld tool, the method comprising: identifying, with a controller a type of user-assistive implement attached to an implement mount disposed at an end of a handle of the handheld tool; 
Selecting, with the controller, a behavior routine based upon the type of the user-assistive implement identified; 
manipulating the user-assistive implement relative to the handle with an actuator assembly mounted to the handle according to the behavior routine to aid the user while the user performs a task with the handheld tool, monitoring at least one motion sensor mounted in or on the handheld tool to identify an intentional shake of the handheld tool; 
locking the user-assistive implement in a current position when the intentional shake of the handheld tool is determined to have occurred; 
and unlocking the user-assistive implement to resume manipulating the user-assistive implement when another instance of the intentional shake is determined to have occurred.

11. The method of claim 10, wherein selecting the behavior routine comprises: 
selecting, with the controller, the behavior routine from a plurality of different behavior routines stored in on-board memory of the handheld tool, each of the different behavior routines for aiding performance of a different task associated with each of a plurality of different types of user-assistive implements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774